Citation Nr: 0739729	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1979 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The August 2004 statement 
of the case (SOC) indicates that it is on appeal from a June 
2003 rating decision, but the September 2002 communication 
from the veteran to the RO constituted a notice of 
disagreement with the November 2001 rating decision denying 
service connection for both disabilities.  The veteran 
submitted his VA Form 9 within 60 days of the issuance of the 
SOC.  Thus, his claim will be given de novo review.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he was treated at the San Juan VA 
Medical Center (VAMC) and at the VA satellite clinic at St. 
Luke's Hospital in Ponce, Puerto Rico from 1981 to 1993.  To 
date, although records dated from 1993 forward have been 
received, there is no definitive information of record 
indicating that the 1981 to 1993 records were searched for 
and are unavailable.  Exhaustive attempts to obtain such 
records should be made.  

Also, Eduardo C. Robert, M.D. indicated in October 2003 that 
he treated the veteran at the St. Luke's VA satellite clinic 
after the veteran was discharged from service, and that he 
then cared for the veteran privately from January 1988 to 
August 1994.  The records of his private treatment of the 
veteran dated from January 1988 to August 1994 should be 
obtained.   

Recent evidence also shows that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
The complete medical and administrative records related to 
his SSA disability benefits claim have not been obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  This 
should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's medical records of treatment 
from the San Juan VAMC and from the VA 
satellite clinic at the St. Luke's 
Hospital in Ponce, Puerto Rico, dated 
from 1981 to 1993.  If no such records 
are available, a negative reply must be 
requested.    

2.  Make arrangements to the veteran's 
complete treatment records from Eduardo 
C. Robert, M.D., dated from 1987 to 
1994.  Actual treatment records, as 
opposed to a summary, should be 
requested.

3.  Obtain the administrative and 
medical records relating to the 
veteran's Social Security 
Administration disability claim and 
associate them with the claims file.

4.  If after the receipt of additional 
evidence it is shown than another VA 
examination is necessary, then an 
appropriate examination should be 
scheduled.

5.  Thereafter, again consider the 
veteran's pending claim in light of all 
additional evidence added to the record 
since the July 2007 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



